Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 29, 2018

The Court of Appeals hereby passes the following order:

A19A0232. SICAY-PERROW, KNIGHTEN & BOHAN, P.C. v. CARLA S.
    JOHNSON.

      The plaintiff, Carla S. Johnson, obtained a default judgment against the
defendant, Sicay-Perrow, Knighten & Bohan, P.C., and the trial court awarded
$789,000 in liquidated damages. The defendant subsequently sought to set aside the
default judgment pursuant to OCGA § 9-11-60 (d). The trial court denied the motion,
and the defendant filed this appeal. We, however, lack jurisdiction.
      An appeal from an order denying a motion to set aside a judgment under
OCGA § 9-11-60 (d) must be made by application for discretionary review. See
OCGA § 5-6-35 (a) (8); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116
(640 SE2d 688) (2006). The defendant’s failure to file a discretionary application
thus deprives this Court of jurisdiction over this appeal, which is hereby
DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/29/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.